Citation Nr: 0838782	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-17 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation based on a need 
for aid and attendance or on housebound status


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for special monthly compensation based on 
aid and attendance or by reason of being housebound.

In July 2008, veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence by the RO should be 
undertaken.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's claim for special monthly compensation based on a 
need for aid and attendance or being housebound.  

Special monthly compensation at the aid and attendance rate 
is payable when the veteran so helpless as to be in need of 
the regular aid and attendance of another person.  38 C.F.R. 
§§ 3.350, 3.352(a) (2007).   Relevant factors for 
consideration as to the need for aid and attendance are 
inability of the claimant to dress or undress himself; keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2007).

Special monthly compensation is payable for a veteran who is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his 
lifetime. 38 U.S.C.A. § 1114(s) (West 2007).  

Special monthly compensation is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  38 U.S.C.A. 
§ 1114(s) (West 2007).  

In this case, the veteran is service connected for post-
traumatic stress disorder (PTSD), rated as 100 percent 
disabling, and for the residuals of shell fragment wounds in 
the right and left legs and cellulitis of the right hand, 
each rated as 10 percent disabling.

The veteran and his nephew have submitted statements 
describing his current mobility deficits and the need for 
assistance in daily activities in his home due to service-
connected and nonservice-connected disabilities.  
Specifically, they contend that the veteran's service-
connected leg disabilities prevent him from walking more than 
a few steps with a walker and put him at increased risk for 
falls, that his nonservice-connected left eye blindness keeps 
him from driving, and that his service-connected PTSD and 
nonservice-connected vascular dementia render him incapable 
of managing his own affairs, engaging in social activities, 
and performing many of the activities of daily life.

The veteran underwent a PTSD examination in May 2007 in which 
he complained of increasing anxiety and depression resulting 
from worsening cognitive and physical disabilities.  It was 
noted that the veteran's service-connected PTSD appeared to 
be aggravating the effects of his worsening vascular 
dementia, for which he was not service connected.  While the 
veteran asserted that his disabilities rendered him 
completely socially and occupationally impaired, he 
acknowledged that he was still able to participate in church 
services, stay involved in charitable organizations, and 
visit and spend time with his grandchildren.  Additionally, 
it was noted that the veteran currently had "adequate social 
supports" to sustain him, and that he "demonstrated 
adequate capacity for VA purposes of being able to manage 
benefit payments" by appointing his granddaughter to manage 
his financial affairs.  Nevertheless, the VA examiner 
determined that the veteran himself was incapable of taking 
care of his own finances and that he was "totally dependent 
on the care of others."  Specifically, the examiner found 
that the veteran was confined to a wheelchair and at serious 
risk for falls, that he no longer drove because of blindness 
in his left eye, that he was often unable to communicate his 
needs, and that he had difficulty with self-care issues such 
as cooking, bathing, dressing, grooming, and shopping.

The record thereafter shows that in February 2008 the veteran 
underwent a VA hand, thumb, and fingers examination, in which 
he was found to have decreased dexterity and strength in his 
fingers.  Those conditions, however, were attributed to the 
veteran's nonservice-connected Dupuytren's contractures and 
osteoarthritis and not to his service-connected cellulitis, 
for which no residuals were found.  Additionally, the veteran 
was noted to have multiple nonservice-connected disabilities, 
including the residuals of a stroke (which left him prone to 
falls), partial blindness in his left eye, and diabetes.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

In this case, the veteran has not yet been afforded an 
examination to determine whether his service-connected 
disabilities require him to need to have the aid and 
attendance of another person or result in him being 
housebound.  Although the veteran has undergone VA PTSD and 
hand, thumb, and fingers examinations, and submitted lay 
statements describing his current mobility deficits and the 
need for assistance in daily activities in his home, it 
remains unclear to the Board whether the veteran is entitled 
to the benefits sought on appeal on the basis of his service-
connected disabilities.  The Board therefore finds that a VA 
Aid and Attendance or Housebound examination is necessary in 
order to fairly address the merits of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate his mobility 
and home care needs.  Provide the 
examiner with the list of service-
connected and non-service connected 
disabilities and request that the 
examiner note whether mobility 
deficits, home medical care, or the 
need for assistance in the daily 
activities are related to the veteran's 
service-connected disabilities or to 
other conditions.  The examiner should 
specifically state whether or not the 
veteran is housebound, that is 
substantially confined to his house and 
the immediate premises, solely by 
reason of his service-connected 
disabilities.  The examiner should also 
state whether or not solely as the 
result of any service connected 
disability the veteran is unable to 
dress and undress himself; is unable to 
keep himself ordinarily clean and 
presentable; has the frequent need of 
adjustment of any special prosthetic or 
orthopedic device which cannot be done 
without aid; is unable to feed himself; 
is unable to attend to the wants of 
nature; or has any incapacity which 
requires care or assistance on a 
regular basis to protect the veteran 
from hazards or dangers involved with 
his daily environment.  The examiner 
should further state whether or not the 
claimant is bedridden due to any 
service-connected disability.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an opportunity 
for response.  Thereafter, return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

